FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                              October 11, 2017
                         _________________________________
                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
ANTIONE DIRAY JOHNSON,

      Petitioner - Appellant,

v.                                                            No. 17-6158
                                                       (D.C. No. 5:17-CV-00346-C)
ROBERT PATTON,                                                (W.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

       Antione Diray Johnson, an Oklahoma state prisoner proceeding pro se, seeks a

certificate of appealability (COA) to appeal the district court’s dismissal of his

unauthorized second or successive 28 U.S.C. § 2254 petition for lack of jurisdiction. He

also seeks leave to proceed in forma pauperis (IFP). We deny a COA and IFP and

dismiss the appeal.

       Johnson was convicted of armed robbery, and his convictions and sentences were

affirmed by the Oklahoma Court of Criminal Appeals. His applications for

post-conviction relief in the state courts were unsuccessful. His previous § 2254 petition


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
was denied by the district court, and this court denied his application for a COA.

Johnson v. Patton, 634 F. App’x 653, 655 (10th Cir. 2015). Johnson’s current § 2254

petition was dismissed for lack of jurisdiction because it was successive. See In re Cline,

531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam) (“A district court does not have

jurisdiction to address the merits of a second or successive . . . § 2254 claim until this

court has granted the required authorization.”).

       To obtain a COA, Johnson must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Johnson makes no argument as to how the district court erred in dismissing his

unauthorized second or successive § 2254 petition for lack of jurisdiction. Because

reasonable jurists could not debate that the district court was correct in its procedural

ruling dismissing the petition, we deny a COA and dismiss this matter.

       Accordingly, we deny Johnson’s request for a COA. We also deny his motion to

proceed IFP.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              2